Exhibit 10.1

 

AMENDMENT NO. 5
TO
SEVENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP

 

December 13, 2017

 

This Amendment No. 5 to the Seventh Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership (this “Amendment”) is
made as of December 13, 2017, by Ashford OP General Partner LLC, a Delaware
limited liability company, as general partner (the “General Partner”) of Ashford
Hospitality Limited Partnership, a Delaware limited partnership (the
“Partnership”), and by Ashford OP Limited Partner LLC, a Delaware limited
liability company, as a limited partner of the Partnership, pursuant to the
authority granted in Section 11.1(d) of the Seventh Amended and Restated
Agreement of Limited Partnership of Ashford Hospitality Limited Partnership,
dated April 14, 2016, as amended by Amendment No. 1 thereto dated as of July 13,
2016, Amendment No. 2 thereto dated October 18, 2016, Amendment No. 3 thereto
dated as of August 25, 2017 and Amendment No. 4 thereto dated as of November 17,
2017 (the “Partnership Agreement”), for the purpose of issuing additional Common
Partnership Units to Ashford OP Limited Partner LLC in exchange for a
contribution of property by Ashford OP Limited Partner LLC to the Partnership,
including ancillary and related purposes as provided below.  Capitalized terms
used and not defined herein shall have the meanings set forth in the Partnership
Agreement.

 

WHEREAS, the Board of Directors (the “Board”) of Ashford Hospitality Trust, Inc.
(the “Company”) adopted resolutions on December 5, 2017 approving a capital
contribution (the “Contribution”) by the Company to Ashford OP Limited Partner
LLC and by Ashford OP Limited Partner LLC to the Partnership of the existing
receivable (the “Receivable”) from the Partnership and 598,163 shares of AINC
Common Shares in exchange for the issuance by the Partnership of additional
Common Partnership Units;

 

WHEREAS, the Board has determined that in connection with the Contribution and
the issuance of additional Common Partnership Units, it is appropriate to
recapitalize (“Recapitalization”) the Common Partnership Units so that the
Conversion Factor becomes 1.0;

 

WHEREAS, the General Partner has determined that, in connection with the
Contribution, it is necessary and desirable to amend the Partnership Agreement
to create additional Common Partnership Units and recapitalize the Common
Partnership Units so as to cause the Conversion Factor to be 1.0;

 

WHEREAS, Section 11.1(d) of the Partnership Agreement permits the General
Partner with the approval of Limited Partners holding more than sixty-six and
two-thirds percent (66 2/3%) of the Common Percentage Interests of the Limited
Partners to amend the Partnership Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, Ashford OP Limited Partner LLC holds more than sixty-six and two-thirds
percent (66 2/3%) of the Common Percentage Interests of the Limited Partners and
the General Partner and Ashford OP Limited Partner LLC desire to amend the
Agreement to make the revisions set forth below as of the date first set forth
above.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner hereby amends the Partnership Agreement as
follows:

 

1.             Article I is amended to amend the following defined term
effective immediately after the effect of the transaction described in Exhibit V
hereto:

 

“Conversion Factor” shall mean 1.0; provided, however, that if the Company
(i) declares or pays a dividend on its outstanding REIT Common Shares in REIT
Common Shares or makes a distribution to all holders of its outstanding REIT
Common Shares in REIT Common Shares, (ii) subdivides its outstanding REIT Common
Shares, or (iii) combines its outstanding REIT Common Shares into a smaller
number of REIT Common Shares, the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of REIT Common Shares issued and outstanding on the record date for
such dividend, distribution, subdivision or combination (assuming for such
purposes that such dividend, distribution, subdivision or combination has
occurred as of such time), and the denominator of which shall be the actual
number of REIT Common Shares (determined without the above assumption) issued
and outstanding on the record date for such dividend, distribution, subdivision
or combination. Any adjustment to the Conversion Factor shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event; PROVIDED, HOWEVER, that if the General Partner
receives a Notice of Redemption after the record date, but prior to the
effective date of such dividend, distribution, subdivision or combination, the
Conversion Factor shall be determined as if the General Partner had received the
Notice of Redemption immediately prior to the record date for such dividend,
distribution, subdivision or combination.

 

2.             New Section 8.1(e) is added to read:

 

(e)           Effective on December 13, 2017, the transactions, Capital
Contribution, related Common Partnership Unit issuance and Common Partnership
Unit recapitalization in Exhibit V are authorized and approved and all actions
taken in connection with such transactions, Capital Contribution, related Common
Partnership Unit issuance and Common Partnership Unit recapitalization are
ratified.

 

3.             The Partnership Agreement is hereby amended to incorporate a new
Exhibit V thereto to reflect the Contribution, the related issuance of Common
Partnership Units to Ashford OP Limited Partner LLC and the Recapitalization and
to replace Exhibit A thereto with a revised Exhibit A to reflect the issuance of
the Common Partnership Units to Ashford OP Limited Partner LLC and the
recapitalization of the Common Partnership Units.

 

2

--------------------------------------------------------------------------------


 

4.             Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner and Ashford OP Limited Partner LLC hereby ratify
and confirm.

 

5.             This Amendment shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to conflicts
of law.

 

6.             If any provision of this Amendment is or becomes invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected thereby.

 

(The remainder of this page intentionally left blank.)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

 

GENERAL PARTNER:

 

 

 

Ashford OP General Partner LLC,

 

a Delaware limited liability company, as General Partner of Ashford Hospitality
Limited Partnership

 

 

 

 

 

By:

/s/ David A. Brooks

 

 

David A. Brooks, Vice President

 

 

 

 

 

LIMITED PARTNER:

 

 

 

Ashford OP Limited Partner LLC,

 

a Delaware limited liability company, as a Limited Partner of Ashford
Hospitality Limited Partnership

 

 

 

 

 

By:

/s/ David A. Brooks

 

 

David A. Brooks, Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT V

 

CONTRIBUTION OF ASSETS BY ASHFORD OP LIMITED PARTNER LLC TO  ASHFORD HOSPITALITY
LIMITED PARTNERSHIP

 

Effective December 13, 2017 (“Exhibit V Effective Date”), the Company conveyed,
assigned and contributed 598,163 shares of AINC Common Shares and the existing
receivable from the Partnership (collectively, the “Assets”) to Ashford OP
Limited Partner LLC and Ashford OP Limited Partner LLC conveyed, assigned and
contributed the Assets to the Partnership in exchange for Common Partnership
Units of the Partnership.  Immediately after such conveyance, assignment and
contribution, the Common Partnership Units held by each Limited Partner
(including, for avoidance of doubt, each holder of LTIP Units) were
recapitalized by multiplying the Common Partnership Units owned by each Limited
Partner by the Conversion Factor as of the beginning of the Exhibit V Effective
Date with the result that the Conversion Factor as of the end of the Exhibit V
Effective Date is 1.0.  Immediately after the Common Partnership Units were
recapitalized, Ashford OP Limited Partner LLC owned the number of Common
Partnership Units equal to the number of REIT Common Shares of the Company
issued and outstanding on the Exhibit V Effective Date.

 

Capitalized terms used and not defined in this Exhibit V shall have the meanings
set forth in the Partnership Agreement.

 

1

--------------------------------------------------------------------------------